Citation Nr: 1536441	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lower back (unspecified).

4.  Entitlement to service connection for left toe (unspecified).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from June 1993 to June 2005.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in May 2008.  The RO issued a Statement of the Case (SOC) in March 2009.  In May 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The RO in New Orleans, Louisiana, currently has jurisdiction over the appeal.

In May 2009, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to service connection for a bilateral foot condition.  However, a subsequent September 2013 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2015).

In his May 2009 Substantive Appeal, the Veteran requested a local hearing before a Decision Review Officer (DRO).  His DRO hearing was scheduled in January 2014 and the Veteran was notified of this hearing in a letter dated in December 2013.  The December 2013 letter was not returned to the VA as undeliverable.  The Veteran failed to report for the hearing and has not provided good cause for his failure to report.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

In his May 2009 Substantive Appeal, the Veteran requested a Board hearing at the local RO (either Travel Board or videoconference hearing).  In a June 2015 letter, the Veteran was informed that he had been scheduled for a Board hearing in July 2015.  The Veteran failed to report for his Board hearing.  The June 2015 letter was then returned to VA as undeliverable, as the letter was addressed to the Veteran's old mailing address.  In a September 2014 statement, prior to his Board hearing being scheduled, the Veteran provided a new mailing address.  To date, the Veteran has not been scheduled for a Board hearing and provided notice of such hearing at his correct mailing address.  Thus, a remand is required in order to afford the Veteran his requested Board hearing at the local RO in New Orleans, Louisiana.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the local RO (Travel Board or videoconference) in New Orleans, Louisiana, before a Veterans Law Judge to testify on the issues on appeal.  Provide the Veteran and his representative the appropriate advance notice of the date, time, and location of the hearing.  Notice of the hearing must be sent to the Veteran's new mailing address, as provided in the September 2014 statement from the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

